Citation Nr: 0903638	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969.  
His Air Force personnel file data shows that his overseas 
assignment in Vietnam of one year was extended at his request 
for an additional seven months, for financial reasons.  His 
primary MOS was as an apprentice carpenter and then carpenter 
specialist, attached to a civil engineering squadron, SAC; he 
was also an Air Police augmentee while in Vietnam.  Specific 
circumstances of his service will be further delineated 
below.  He was born in August 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

Service connection is in effect for residuals of recurrent 
dislocations, left shoulder, with arthritis; now evaluated as 
30 percent disabling; and residuals of recurrent 
dislocations, right shoulder, with arthritis, now evaluated 
as 20 percent disabling.

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in October 
2008; a transcript (Tr.) is of record.  Evidence was 
submitted at that time, to which there was attached a written 
waiver of initial VARO consideration.


FINDING OF FACT

The aggregate evidence of record is in relative equipoise as 
to whether the veteran has PTSD which was caused by stressors 
that occurred during his military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 5013(a), 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.304(f) 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  In view of the grant 
herein, there is no need for further discussion of notice or 
development.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997). 

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.

In any event, corroboration of every detail, including the 
veteran's personal participation, is not required; rather, 
the veteran needs only to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (1994) 
(DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52,695-702 (1996).  Therefore, the Court took judicial notice 
of the diagnostic criteria requiring that a person 
experienced, witnessed, or was confronted with a traumatic 
event which generated a response involving intense fear, 
helplessness, or horror, with the question of whether such 
claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. 

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost, supra (holding that a veteran 
need not substantiate his actual presence during the stressor 
event, but that the fact that the veteran was assigned to and 
stationed with a unit which was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event); see also Suozzi v. Brown, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

The veteran's service treatment records (STRs) are very 
limited.  He injured both shoulders early and recurrently in 
service, and underwent some surgical treatment including 
immobilization/casting at the facility at Cam Rahn Bay while 
in Vietnam, limited reports of which are in the file.  It is 
noted that in addition to what appears to be routine dental 
care, on one occasion in October 1967 while at Tuy Hoa Air 
Base, Vietnam, he experienced a fracture of tooth #3.  Of 
note is the veteran's separation examination in May 1969 
which shows that he had checked query boxes as to suffering 
from "frequent trouble sleeping" and "excessive worry or 
depression".  On examination, it was noted that he had been 
"very depressed while in South East Asia in 1967, with 
excessive worry causing insomnia on several occasions".  
From the outset it has been clear that few STRs were 
available, even on repeated requests and searches.

A post-service VA Form 21-564d dated in June 1970 of record 
shows comparisons of his teeth at entrance and separation, 
and there is no indication of trauma or missing teeth as a 
result of service, but there is also no indication of 
anything having happened to tooth #3.  Post-service VA 
examinations and surgical care reports from 1969 and 1970 
relate only to his shoulder problems.  (This is relevant only 
in that, with regard to an alleged incident after his return 
to the continental United States (CONUS), the veteran has 
said that he experienced a broken tooth as a result of an 
altercation or attack).

In his initial claim relating to PTSD, in March 2004, the 
veteran reported having been assigned to the Red Horse 820 
CES at Tuy Hoa and Da Nang, and briefly for a period as a air 
crew member on a C-130 flying special operations behind the 
lines in Laos and Cambodia.  He also described being in Cam 
Rahn Bay, Vietnam, somewhat immobilized by casting following 
his shoulder surgery, when he was sexually assaulted by a 
non-commissioned officer while in the transit barracks before 
going back to his unit.  The assault was initiated using his 
own incapacitation to the attacker's advantage.  He said he 
broke up the rape when he reached for a bayonet and chased 
him with a .45 pistol but was unable to shoot the attacker.  
He said that he had reported the incident to the Office of 
Special Investigations (OSI) and that the perpetrator, a man 
whose rank, outfit, and last name he provided, was caught.  
In a later, more detailed clarification, he said that after 
reporting him to OSI, he was told that OSI was aware of him 
and the situation, and that the assailant had been discharged 
from service.  He said that it had been easier for the 
perpetrator to sodomize him due to his immobilization, and 
that he had threatened to open up the new surgical wound and 
open up the wounds.  He described his feelings at the time 
and his inability to do anything about it; and said he then 
resorted to alcohol and had trouble sleeping.  He also used 
painkillers and amphetamines from the Tuy Hoa pharmacy to 
stay awake while working with the engineers during the day, 
and defending the base at night.  

He said that, while still in Vietnam, he was assigned to the 
173rd Airborne Brigade trying to find the outer perimeter 
during a blackout.  He described an incident when he borrowed 
a truck to take the men to the outer gate and, on the way 
back, inadvertently took fire from their own comrades.  He 
described another special operations mission during his 
second tour when he entered a plane he thought was going to a 
certain destination but, on taking off, was stripped of his 
insignia and taken elsewhere, and on return was threatened 
with being AWOL.  He described the combat incidents during 
his brief stay at Da Nang, including when he felt he was 
certainly not in control of his own situation.  That document 
is of record.  He described another incident after returning 
CONUS when he was detained by Air Police, was hooded and 
hobbled, and was threatened if he mentioned it.

He reported that he had since been plagued with sleeping 
problems and would assault his first wife of some 17 years 
while sleeping, eventually causing her to divorce him.  He 
eventually remarried but he still had nightmares, sleepless 
nights, walked guard, was fighting suicidal tendencies, and 
even assaulted his new wife while sleeping.

The veteran's first wife submitted a statement to the effect 
that she had been married to him for quite a length of time 
but had not understood his problems when he came back from 
Vietnam and eventually divorced him because of them.

Also submitted were several statements from MMR, a service 
comrade of the veteran in the construction unit, who said 
that on his arrival there, he had been informed by another 
officer of the veteran's ordeal prior to his own joining the 
unit in Vietnam; and that he had also been aware of 
scuttlebutt about a "hospital incident" (the alleged rape 
incident) just prior to the veteran's assignment in the unit.  
He clarified that he was a very junior officer then, and 
lacked authority to pursue it at the time, but later met at a 
2001 reunion of 4 days with the veteran and others in the 
unit, where they recounted their experiences.  He said that 
no one during the quiet conversations discounted the validity 
or factual content or otherwise contradicted the stories of 
harrowing experiences recounted by the veteran.  In a later 
document, Mr. R reported that he had been one of two 
architects assigned to the Red Horse unit of the 820th Red 
Horse squadron (ACC) during the time when they were both 
assigned thereto, reflecting ongoing combat actions 
throughout.  Another copy of electronic mail is of record 
showing that there were other similar incidents at about the 
same time as the air police actions about which he had been 
threatened by the commander if he formally reported it. 

The Lessons-Learned and other details of Vietnam combat 
service of the Red Horse Squadron are now of record.

Details are also in the file, including as a result of a 
document submitted at the recent hearing, showing that all 
Red Horse Squadron augmentees, of which the veteran was one, 
were now entitled to receive the citation with valor for 
their efforts in primary combat support for security police 
throughout Vietnam.

The veteran's private physician, AM, M.D., in several 
statements, accompanied by a considerable number of ongoing 
clinical records relating to multiple disabilities and care, 
reported that he had been treated since August 16, 1983, 
including for a mental health condition.  The physician had 
taken over for another physician whose records are 
unavailable, but Dr. M's records alone show prescription for 
Valium and diagnoses of anxiety, depression, and later PTSD, 
as early as 1981.  The physician reported that the condition 
was - 

characterized by extreme episodes of 
anxiety and adversive behavioral 
episodes, which is absolutely diagnostic 
of a post traumatic stress disorder.  

This condition was originally brought on 
by a very traumatic episode in (the 
veteran's) military service while serving 
his country in Viet Nam.  

The veteran and the VARO have made attempts to confirm 
various stressors.  One VA Form 119 is of record showing that 
records relating the perpetrator of the rape would have been 
held only for three years if a murder was not involved, in 
which case it would have been seven years.  It further 
indicates that, if both first and last names were available 
(which they were not, only the last name and rank being 
known), his service records could have been pulled.

In ongoing VA psychological and psychiatric assessments since 
the 2000's, the veteran has reported in detail the various 
military stressor incidents including when, at Tuy Hoa, they 
were regularly subjected to incoming rounds and on occasion 
mistaken for enemy personnel by their own comrades using live 
ammunition.  He also recounted the rape while double-casted 
for his arm surgery, and discussed the incident when he 
returned CONUS and was shackled, which he thought might have 
been in retaliation for trying to pursue the rape incident in 
Vietnam.  He has admitted to taking Valium and similar 
medications since the 1970's, and having ongoing symptoms.  
He had been diagnosed with PTSD associated therewith.

A statement was also received from another service comrade of 
the veteran, DJG, to the effect that he had been at Tuy Hoa 
with him during which time there had been a lot of problems 
with personnel assigned to the wing, including the beating of 
security policemen.

Another statement was received from a service comrade of the 
veteran, VS, who was with him with the Red Horse Squadron, 
and lived in the same hooch (quarters) with him.  The veteran 
was reported to have developed a lot of anxiety during that 
time and, on occasion, they would awaken and find him under 
his bunk.  He had not had much to do with the others in the 
unit, and kept more and more to himself.  He was also noted 
to have had an episode of AWOL, or something similar, after 
shoulder surgery at Cam Ranh Bay.  Mr. S said the veteran had 
shared in a letter that he had been sexually assaulted by an 
Air Policeman at that time, when he was in the transit 
barracks recovering from the surgery.

In rendering a final assessment of the current claim, the 
Board acknowledges that this is a rather unusual case, and 
that the evidence is neither the norm nor as straightforward 
as anyone might prefer.  Nonetheless, there are three pivotal 
evidentiary concerns:  (a) whether the veteran had combat 
service in Vietnam; (b) whether he had credible stressors 
while in such service; and (c) whether he has PTSD as a 
result.  After reviewing the aggregate evidence, the Board 
concludes that, with consideration of the doctrine of 
resolving reasonable doubt in favor of the veteran, it is 
sufficient to support an affirmative finding as to all three 
elements.

In this case, in considering these various records, and as 
well as the Court precedents in Pentecost and Suozzi, the 
Board concludes that while it may not be unequivocal, there 
is substantial circumstantial evidence which tends to 
corroborate the assertion that the veteran did in fact have 
Vietnam service which was fully comparable to actual combat.  
His stressor accounts are thus presumed credible.  From a 
practical standpoint, it is noted that several service 
comrades who served with him under virtually identical 
situations have identified the circumstances of combat 
service, and some of them have recently been awarded medals 
to finally recognize it.  In fact, the incidents which 
collateral documentation shows are the most likely to have 
been accurately reported are those that are combat related.  
Thus, even if the veteran's one purported stressor incident 
in CONUS cannot be confirmed or denied, it is not necessary 
to support his claim.  And finally, while much of the 
evidence is circumstantial, in many instances it is 
persuasive and quite credible nonetheless.  All of this tends 
to substantiate the veteran's claim.  

Moreover, both private and VA psychiatrists have confirmed 
the PTSD diagnosis under appropriate standards and have 
associated it with his one or more of his service 
experiences.  

The Board has found the evidence persuasive in that regard, 
and with resolution of reasonable doubt in favor of the 
veteran, service connection is warranted for PTSD as being 
the result of service.  


ORDER

Service connection for PTSD is granted. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


